Exhibit 10.35

--------------------------------------------------------------------------------

 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]

 
 
Supply and Distribution Agreement
 
 


 
 
This Supply and Distribution Agreement ("Agreement") is made as of the 6th day
of March 2012 (the “Effective Date”) by and between OPO, Inc., a Delaware
corporation (“OPO”) and Bella Brands, LLC, an Arizona limited liability company
with an address located at 7702 East Doubletree Ranch Road, Suite 150,
Scottsdale, AZ 85258 (“Newco”).
 
WHEREAS, OPO is engaged in the business of distributing and selling certain
products, including the prescription and nonprescription products listed in the
attached Exhibit A (the “Products”);
 
WHEREAS, Newco desires to purchase from OPO, and OPO desires to sell to Newco,
the Products; and
 
WHEREAS, OPO and Newco desire that Newco act as a distributor of the Products
under certain circumstances under the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements set forth herein, OPO and Newco agree as follows:
                          
Article 1. 
APPOINTMENT AS AUTHORIZED OBAGI DISTRIBUTOR

 
1.1  
Appointment.  OPO hereby appoints Newco as an authorized distributor of the
Products solely through the web site and ecommerce platform located at
www.bellarxcom.com (the “Newco Site”) and solely to end users located in the
United States.  The Newco Site must have programming that precludes shipments
occurring outside the United States.  This Agreement pertains only to the
Products and not to any other products which are now, or may hereafter be,
licensed or sold by OPO unless mutually agreed in writing by the parties.  In
connection with the foregoing, OPO agrees to supply Newco with all of its
requirements of Products at all times during the Term.  Newco hereby accepts the
foregoing appointment on the terms and conditions set forth in this Agreement.
Upon mutual agreement of the parties, the distribution rights contained herein
may be expanded to other geographical areas subject to further negotiation of
the parties.

 
1.2  
Limitations on Distribution Rights.  Newco's appointment is limited to
distribution of the Products to consumers solely through the Newco Site.  Newco
shall not: (i) advertise, promote, market, solicit or actively seek sales of the
Products except with respect to sales to be effected through the Newco Site;
(ii) knowingly sell the Products to any buyer other than an end user. Newco
shall ensure that all Obagi Products, including prescription and non
prescription products are stored and transferred in compliance with all
applicable storage and shipping specifications for such Products as well as all
applicable federal, state and local laws, rules and regulations (“Applicable
Laws”).

 
1.3  
Sale Conveys No Right to Manufacture or Modify.  Products are offered for sale
and are sold by OPO subject in every case to the conditions that such sale does
not convey any license, express or implied, to manufacture, modify, duplicate or
otherwise copy or reproduce any of the Products.  No express or implied license
or other rights of any kind are granted to Newco regarding the Products (or any
other OPO products) and Newco acknowledges that the Products (and all other OPO
products) and all right, title and interest therein, including without
limitation any copyright, patent, trade secret or other intellectual property
right in and to such products are the sole property of OPO and its developers
and/or manufacturers. OPO reserves all rights not expressly granted herein.

 



 
23610.2-698538
v14                                                               
 
 
1

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
1.4  
Newco Site.  All Products will be sold through the Newco Site that will include
the following features and functions.

 
a)  
Branding. The Newco Site will be branded as a site offered by Newco and will not
be branded as an Obagi or OPO web site.   Any language on the Newco Site
referencing OPO or Obagi Medical Products, Inc. (“Obagi”) must be previously
approved by OPO and Obagi and may be withheld by OPO or Obagi in its sole and
absolute discretion.

 
b)  
Prescription Products.  The Newco Site will offer and provide assistance to end
users who do not have a current prescription for Obagi prescription products, in
obtaining a prescription to Obagi prescription products and will then fulfill
that prescription (“Newco Prescription Sales”). Subject to subparagraph d)
below, the process used by Newco for obtaining a prescription and then
fulfilling Newco Prescription Sales will be substantially similar to the process
used by an Affiliate (as defined in the License Agreement) of Newco in its
online prescription pharmacy business operated through a website located at
www.kwikmed.com, (the “KwikMed Site”) and will be subject to review and approval
by OPO, such approval not to be unreasonably withheld.

 
c)  
Non-Prescription Products. The Newco Site may also offer non-prescription Obagi
Products for sale to web-based customers.

 
d)  
Order Acceptance by the Newco Site.  The Newco Site will not accept orders for
prescription-Products, which are based on web-based medical diagnostics
algorithms, but will only accept orders for Products when the orders are
accompanied by valid prescriptions generated by other means.

 
1.5  
Diversion.  The Products are highly sought after by unauthorized dealers who
sell the Products to customer end users (hereinafter “Diverters”).  Newco
acknowledges that any distribution of the Products by Diverters causes
significant and irreparable damage to OPO and to the brand reputation of the
Products.  Newco agrees to use best efforts to prevent the sale of any Products
to Diverters, and any knowing sale of the Products by Newco to a Diverter
constitutes a material breach of this Agreement and immediate termination upon
notice to Newco.

 
Article 2.   
OBLIGATIONS OF NEWCO

 
The parties acknowledge that Newco’s obligations listed below are essential to
the relationship proposed and that any breach of any of these obligations will
seriously harm OPO's commercial reputation and goodwill.
 
2.1  
Organization of Newco and Creation Newco Site.

 
a)  
Organization of Newco.  Newco shall not be owned by Phoenix Capital Management,
LLC. Newco will own and operate the Newco Site. The look and feel of the Newco
Site is subject to OPO’s review and approval, which will not be unreasonably
withheld.

 
b)  
Order Payment. Newco will process and collect payment for individual orders
generated via the Newco Site in a manner similar to the KwikMed Site. OPO will
accept the return of nonprescription Products pursuant to OPO’s return policy
that is attached hereto as Exhibit B.

 
2.2  
General Obligations of Newco.

 
a)  
Diligent Efforts Marketing.  Newco represents that it has both the willingness
and the capacity, financial and otherwise, to adequately market the Products,
including all

 



 
23610.2-698538
v14                                                               
 
 
2

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 

a)  
prescription Products, through the Newco Site. Newco covenants that it shall
consistently use its diligent efforts to further the promotion, marketing,
distribution and sale of the Products through the Newco Site in compliance with
all Applicable Laws.

 
b)  
Competing Products.  Newco shall not market or sell any products or services
from the Newco Site except for the Products.

 
c)  
Conduct of Business.  Newco agrees:  (a) to conduct its business in a manner
that reflects favorably at all times on the OPO Products and the good name,
goodwill and reputa­tion of Obagi and its affiliates; (b) to avoid deceptive,
misleading, unlawful or unethical practices that are or might be detrimental to
Obagi or its affiliates, the Products, or the public, including but not limited
to disparagement of Obagi or its affiliates or the Products; (c) to make no
false or misleading representations with regard to OPO or the Products; (d) not
to publish or use or cooperate in the publication or use of any misleading or
deceptive advertising material; and (e) to make no representations, warranties
or guarantees to customers or to the trade with respect to the specifications,
features or capabilities of the Products which are inconsistent with the
literature distributed by OPO, in­cluding all warranties and disclaimers
contained in such literature.

 
d)  
Technical Capability.  Newco shall have the technical capability to (i) sell the
Products in an effective manner through the Newco Site, and (ii) promote, market
and advertise to consumers the Products and the differences between the Products
and competing goods.

 
e)  
Inventory.  Newco shall not be required to maintain an inventory of the
Products. Newco shall staff and maintain facilities to adequately store (if any
storage is required) and ship the Products.  Newco is responsible to maintain
adequate environmental and temperature controls for the storage of Products (if
any storage is required).

 
f)  
Shipment of Products.  Newco will ship Products to its customers directly from
its online licensed closed door pharmacy location.

 
g)  
Financial Condition.  Newco shall maintain and employ in connection with Newco's
business under this Agreement adequate working capital to carry out and perform
all of Newco's obligations and responsibilities under this Agreement.  From time
to time, on reasonable notice by OPO, Newco shall furnish such financial reports
and other financial data as OPO may reasonably deem necessary to determine
Newco's current financial condition.

 
h)  
Advertising.  Newco shall not alter or modify the advertising and promotional
materials for the Products, which are provided by OPO, without OPO's prior
written consent, which may be withheld in OPO’s sole discretion.  Newco hereby
agrees to indemnify, defend, and hold harmless OPO from any and all damages,
losses, costs, liabilities, or expenses relating to any claim(s) arising from
advertisements placed by Newco, which have not been provided by or approved in
writing by OPO.

 
i)  
Market Information and Planning.  Newco shall promptly advise OPO concerning any
market information that may come to Newco's attention respecting OPO, the
Products, OPO's market position, or the continued competitiveness of the
Products in the marketplace, including but not limited to charges, complaints,
or claims by consumers, or other persons, about OPO or the Products.  Newco
shall confer with OPO from time to time, on matters relating to market
conditions, sales forecasting and product planning

 
j)  
Compliance with Laws.  Newco shall use its best efforts to comply with all
Applicable Laws within the United States for the sale of Products, including the
online sale

 



 
23610.2-698538
v14                                                               
 
 
3

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
of prescription pharmaceutical products. Each party shall notify the other
immediately in the event that the notifying party believes, or has reason to
believe, that either party is not in compliance with all Applicable Laws related
to the online sale of prescription pharmaceutical products in the United States.
OPO acknowledges and agrees that Newco may face regulatory and related
challenges (including, but not limited to, the pending administrative proceeding
in Texas) with respect to the legitimacy and benefit of delivering
pharmaceutical services online.  OPO is fully aware that some states have and
other states may, in the future, challenge a company’s right to engage in the
online or Internet sale of prescription pharmaceutical products.
 
The parties are entering into this Agreement with full knowledge that the
delivery of online pharmaceutical services is a cutting-edge, emerging industry
and that companies engaging in such services have faced and will continue to
face regulatory and related challenges (including, but not limited to, the
pending administrative proceeding in Texas) as they work to educate the
regulatory community throughout the United States, as they have successfully
educated the regulatory community in Utah, with respect to the legitimacy and
benefit of delivering pharmaceutical services online. Consequently, the parties
agree that they will use best efforts to work together in good faith to (i)
inform each other of all Applicable Laws related to the delivery of online
pharmaceutical services and the sale of the Products via the Internet, and (ii)
to ensure that each party’s activities under this Agreement is in compliance
with all Applicable Laws.
 
k)  
Governmental Approval.  To the extent that either party reasonably believes any
federal, state or local approval, license or permit with respect to this
Agreement, or the sale of the Products, shall be required at any time during the
term of this Agreement, such party shall immediately notify the other, in
writing, of such requirement.  The parties shall work together to take whatever
steps they believe are necessary in connection with the foregoing, including,
without limitation, pursuing any approvals, licenses, or permits.  All costs and
expenses necessary for Newco to comply with all Applicable Laws relative to
Newco with respect to the sale of the Products from the Newco Site, including
obtaining any necessary permits, approvals or licenses, shall be the sole
responsibility of Newco. If the parties cannot mutually agree on a course of
action to proceed with respect to ensuring that both parties are in compliance
with all Applicable Laws with respect to their activities hereunder, OPO may,
upon written notice to Newco, advise Newco to cease all actions that are
allegedly non-compliant (for as long as such activities continue to be
non-compliant) and Newco will immediately cease such actions.

 
2.3  
Advertising, Marketing and Promotion by Newco. Newco hereby commits, at its own
cost and expense, to use all reasonable efforts, including search engine
optimization techniques to advertise, promote and market the sale of the
Products through the Newco Site.

 
2.4  
Minimum Gross Profit Guaranty.

 
(a)      During the term of the Agreement and provided that Newco is not in
breach of its obligations hereunder or under the Software, License, Development
and Services Agreement, dated even date herewith by and between the parties (the
“License Agreement”), OPO will provide Newco a [###] minimum gross profit
guaranty relating to sales of Products via the Newco Site (the “Minimum Gross
Profit Guaranty”) in the amount of $[###] for every [###] period. The
obligations under this Paragraph 2.4(a) will be subject in all respects to the
terms of Paragraph 2.4(b). The Minimum Gross Profit Guaranty will be calculated
for the [###] period from [###] of each year. In the event that Newco does not
achieve a minimum Gross Profit of at least $[###] for a [###] period, OPO will
make a payment equal to
 



 
23610.2-698538
v14                                                               
 
 
4

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
the shortfall not less than 45 days after the end of the applicable period. The
Minimum Gross Profit Guaranty obligation will commence on the first [###], for
which Newco is actively selling OPO prescription products from the Newco Site.
 
 
For a [###] period, the Gross Profit will be calculated as follow:

 
 
The Gross Profit = A + B, where:

 
 
A =
the aggregate discount (as measured in dollars) from the Suggested List Price at
which OPO sells Newco OPO products during the applicable [###] period;

 
 
B =
the aggregate value of any credits, rebates or promotion discounts given to
Newco in the applicable [###] period, which are not taken into consideration in
calculating the aggregate discount amount in A; and

 
Suggested List Price = the recommended price at which OPO sells its prescription
and non-prescription products from the web site located at www.obagi.com, or
such other site as may be determined by OPO in its reasonable discretion. (Even
though the Obagi prescription products are sold via physicians from the OPO web
site, the site will include a recommended suggested list price for the
prescription products as determined prior to any physician specific promotions.)
 
 
The following examples of sales during a [##] period are provided for purposes
of illustration (note that sales include all prescription and nonprescription
products):

 
1.  
OPO sells Newco Products for $[###] and the Products have a Suggested List Price
of $[###]. There are no rebates, refunds or promotions. In this case, A = $[###]
and B = 0. Because A + B is greater than $[###], Newco has achieved a Gross
Profit of $[###] and a true-up payment is not necessary.

 
2.  
OPO sells Newco Products for $[###] and the Products have a Suggested List Price
of $[###]. There are rebates refunds or promotions of $[###] that are also
provided to Newco. In this case, A = $[###] and B = $[###], and because A + B
equals $[###] (i.e., less than $[###]), Newco has not achieved a Gross Profit of
$[###] and a true-up payment of $[###] will be paid to Newco not later than 45
days after the end of the applicable [###] period.

 
3.  
OPO sells Newco Products for $[###] and the Products have a Suggested List Price
of $[###]. There are rebates refunds or promotions of $[###] that are also
provided to Newco. In this case, A = $[###] and B = $[###], and because A + B
equals $[###] (i.e., greater than $[###]), Newco has achieved a Gross Profit of
$[###] and a true-up payment is not necessary.

 
(b)      Notwithstanding the foregoing, it is the intent of the parties that OPO
should not be required to make any payments to Newco in any calendar year in
which Newco earns a Gross Profit of at least $250,000 (excluding any true-up
payments received from OPO under Paragraph 2.4(a). Consequently, in the event
that OPO makes a true-up payment under Paragraph 2.4(a) for [###] and Newco
achieves a Gross Profit of more than $[###] during [###] of a calendar year,
Newco will refund to OPO – on a dollar for dollar basis – the amount by which
Newco’s Gross Profit in [###] exceeds $[###]; provided that the amount of such
refund will not exceed the true-up payment made by OPO to Newco for 1H of the
applicable calendar year.
 
Likewise, in the event that Newco achieves a Gross Profit in excess of $[###],
then any obligation of OPO to make a true-up payment under Paragraph 2.4(a) for
[###], will be
 
 


 



 
23610.2-698538
v14                                                               
 
 
5

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
offset on a dollar for dollar basis to the extent that Newco’s Gross Profit in
[##] exceeds $[###].
 
Notwithstanding anything herein to the contrary, OPO, in its sole discretion,
may immediately terminate its obligations under this Section 2.4 in the event of
the occurrence of a Material Breach Related to Software Availability (as defined
in the Licensed Agreement).
 
2.5  
Nonsolicitation.  Newco will not solicit any visitors to the Newco Site with
respect to the sale of any third party goods or services. Newco will not sell
OPO-related information to third parties or otherwise communicate with its OPO
customers or visitors to the Newco Site except as necessary to acquire, process
and fulfill orders initiated by the customer for Obagi Products, or as approved
in advance by OPO.

 
Article 3.  
OBLIGATIONS OF OPO

 
3.1  
Orders, Compliance with Applicable Laws. The parties hereto understand and agree
that OPO is the sole party responsible for filling the orders received from
Newco for the Products.  Further, OPO agrees that the Products it delivers
shall: 1) be of acceptable kind, quality, and quantity, 2) be adequately
packaged and labeled in accordance with existing registrations and regulations,
3) conform to all affirmations of fact made on the container or label, if any;
and (4) comply with all Applicable Laws.

 
3.2  
Timely Delivery of Products.  Newco shall place orders in a timely manner, and
OPO shall fulfill said orders in a timely manner.

 
Article  4.  
PURCHASE ORDER PROCEDURE

 
4.1  
Orders and Acceptance.  Newco shall order the Products by delivering a written
purchase order to OPO prior to the needed ship date.  All orders for the
Products placed by Newco shall include (i) date of order, (ii) purchase order
number, (iii) Newco’s name and contact information, (iv) Product names and
quantities, (v) the price payable to OPO from the Products, and (vi) the
delivery date. All such orders shall be subject to acceptance either by
performance (i.e., shipment of the ordered Products) or by written confirmation.
OPO shall use all commercially reasonable efforts to accept or reject an order
within [###] of receipt of the order and will not unreasonably refuse or reject
any purchase order. All orders placed by Newco shall be subject to the terms of
this Agreement.  In the event of a conflict between the information contained in
any purchase order and this Agreement, this Agreement shall control. At such
time as OPO establishes its Internet accessible online Product ordering system,
Newco will order prescription and nonprescription Products using a methodology
to be agreed to by the parties. Newco will aggregate individual web orders for
OPO products periodically (but not less frequently than once per day) and
deliver to OPO a single aggregated order organized by SKU. Orders will be drop
shipped directly to the location as specified by Newco subject to specifications
mutually agreed upon.

 
4.2  
Co-Location. To facilitate both the immediate and longer-term needs of both
parties, the parties will co-locate new warehousing and fulfillment operations
as soon as possible. OPO will lease and operate its own facility and will hire
labor as needed to fulfill its obligations hereunder, and will maintain
inventories adequate to serve Newco’s immediate and the parties’ long-term
online businesses.  Newco will sublease from OPO the facilities necessary for
Newco to operate a distribution center for the Obagi Products. Newco, at its
sole cost and expense, will provide labor as needed to operate the distribution
center and perform Newco’s obligations hereunder with respect to the sale and
distribution of the Obagi Products to end users.

 



 
23610.2-698538
v14                                                               
 
 
6

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
4.3  
Terms and Conditions.  The terms and conditions of this Agreement and of the
applicable OPO invoice or order confirmation will apply to each order accepted
or shipped by OPO.  The terms and conditions of Newco's form of purchase order
or other business forms will not apply to any order for the Products
notwithstand­ing OPO's acknowledgement or acceptance of such order.

 
4.4  
Cancellation of Orders.  OPO reserves the right to cancel any orders placed by
Newco and accepted by OPO as set forth above, or to refuse or delay shipment
thereof, if Newco (i) fails to make any payment as provided herein or under the
terms of payment set forth in any invoice or otherwise agreed to by OPO and
Newco, (ii) fails to meet the reasonable credit or financial requirements
established by OPO, including any reasonable limitations on allowable credit, or
(iii) otherwise fails to comply with or is in breach of the terms and conditions
of this Agreement or the License Agreement.  OPO also reserves the right to
discontinue the manufacture or sale of any or all of the Products at any time,
and to cancel any orders for such discontinued Products without liability of any
kind to Newco or to any other person.  No such cancel­lation, refusal or delay
will be deemed a termination or breach of this Agreement by OPO.

 
Article 5.  
PRICES AND PAYMENT

 
5.1  
Prices.  OPO agrees to sell and Newco agrees to purchase the Products at the
prices that will be set by OPO from time to time, in its sole discretion. The
initial prices are set forth in the attached Exhibit A.  The difference between
Newco’s purchase price for the Products and the sales price to its customers
shall be Newco’s sole remuneration for the sale of the OPO Products. OPO shall
have the right to change the prices in Exhibit A at any time upon written notice
to Newco; provided, however, that OPO may not change the discount at which OPO
sells the Products to Newco.  In any such instance, OPO shall issue a new
Exhibit A to Newco reflecting such change, which shall, as of the date stated
thereon, supersede the prior Exhibit A.

 
 OPO agrees that following the Effective Date and during the Term of this
Agreement, Newco will not knowingly enter into an agreement to sell Products to
a Third Party Competitor (as defined below) in the United States at prices that
are less than the prices at which the same Products are sold to Newco. For the
purposes of this Agreement, a “Third Party Competitor” is a third party that (1)
uses the Internet as its sole sale and distribution channel for the Products in
the United States, and (2) is understood by a reasonably prudent person to be a
competitor to Newco. Notwithstanding the foregoing and for clarity, the parties
acknowledge and agree that OPO and its affiliates have prior and existing
distribution agreements for the Products, pursuant to which Products may be sold
via the Internet, and the foregoing pricing obligation does not apply to such
agreements. Furthermore, OPO and its affiliates have no obligation to police the
sales channels that are used by their distributors.
 
5.2  
Taxes, Tariffs, Fees.  OPO's prices to Newco do not include any federal, state
or local sales, or other taxes, or similar fees which OPO may be required to pay
or collect upon the sale or delivery of the Products or upon collection of the
sales price. Newco represents and warrants to OPO that all Products acquired
hereunder are for redistribution in the ordinary course of Newco's business
through the Newco Site to end users, and Newco agrees to provide OPO with
appropriate resale certificate numbers and other documentation satisfactory to
the applicable taxing authorities to substantiate any claim of exemption from
any such taxes or fees.

 
5.3  
Payment Terms.  All payments shall be made in United States Dollars, free of any
withholding tax, or other restriction to OPO at the address desig­nated by OPO.
Unless otherwise agreed to by OPO in writing, payments for all orders are due
not later than twenty (20) business days after the applicable order has shipped.
Payments may be made via cash,

 



 
23610.2-698538
v14                                                               
 
 
7

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
check, credit card or wire transfer, as agreed to by the parties. OPO will
notify Newco that an order has shipped on the date of shipment. All payments
will include the amount of the aggregate purchase price of the Products ordered
(plus any applicable taxes, shipping and other charges) at the time of the
order.  Payments made by wire transfer shall be made to OPO’s bank account
pursuant to directions as will be provided by OPO to Newco.
 
a)  
Credit Terms.  In lieu of cash or wire payment for the Products, OPO may, by
written notice to Newco, in OPO’s sole discretion, allow Newco to purchase the
Products on open account, with payment due thirty (30) days from the date of the
invoice.  Changes in terms, amount and duration of credit shall be mutually
agreed upon.

 
b)  
Acceleration for Default.  OPO reserves the right, upon written notice to Newco,
to declare all sums on open account immediately due and payable in the event of
a breach by Newco of any of its obligations to OPO, including the failure of
Newco to comply with applicable credit terms and limitations.

 
c)  
Attorneys' Fees/Interest.  In the event that it becomes necessary for OPO to
initiate litigation to collect sums owed by Newco for the Products purchased by
Newco or to otherwise enforce OPO’s rights hereunder, Newco shall be responsible
for reasonable attorneys' fees and other costs incurred by OPO in connection
with such litigation if OPO prevails therein.  Interest shall accrue on any
delinquent amounts owed by Newco for the Products at the greater of 1.0% per
month or the maximum rate permitted under applicable law.

 
Article 6.  
SHIPMENT, TITLE, RISK OF LOSS AND DELIVERY

 
6.1  
Shipment.  As soon as reasonably practical, OPO will provide Products to Newco
from a new warehouse that is geographically located at the co-located OPO and
Newco sales and distribution centers. It is expected that delivery of Products
from this new warehouse will eliminate shipping costs incurred to ship Products
from OPO to Newco. In the event that Products ordered by Newco are not available
from the new warehouse, Newco may request shipment from other OPO affiliated or
contracted entities’ distribution facilities.  In that event, all Products will
be shipped Fee on Board (FOB) (as defined by the International Chamber of
Commerce in INCOTERMS 2000), from the manufacturing or shipping location. Newco
will be responsible for and will pay all packing, shipping, freight and
insurance charges.

 
6.2  
Title/Risk of Loss.  All risk of loss or damage with respect to the Products
will pass from OPO to Newco upon delivery to the common carrier as specified in
Article 6.1, Shipment, above.   Newco shall bear the risk of loss or damage in
transit.

 
6.3  
Partial Shipments.  Unless Newco clearly and reasonably advises OPO to the
contrary in writing, OPO may make partial shipments in fulfillment of Newco's
orders, to be separately invoiced and paid for when due.  Delay in delivery of
any installment shall not relieve Newco of its obligation to accept the
remaining deliveries.

 
6.4  
Delivery.  OPO will use reasonable efforts to meet Newco's requested delivery
schedules for the Products to ensure that the Newco Site can provide Products to
end users within [###] of receipt of order, but OPO reserves the right to
refuse, cancel or delay shipment to Newco when Newco's credit is impaired, when
Newco is delinquent in payments or fails to meet other credit or financial
requirements established by OPO, or when Newco has failed to perform its
obligations under this Agreement.  Should orders for the Products exceed OPO's
available inventory, OPO will allocate its available inventory among its
customers and distributors and make deliveries on a basis OPO deems equitable in
its sole discretion and without liability to Newco on account of the method of
allocation chosen or implemented.

 



 
23610.2-698538
v14                                                               
 
 
8

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
Neither Obagi nor OPO shall be liable for any damages, direct, consequential,
special or otherwise, to Newco or to any other person for failure to deliver or
for any delay or error in delivery of the Products for any cause whatsoever.
 
6.5  
Force Majeure.  OPO shall not be responsible for any failure to perform due to
unforeseen circumstances or to causes beyond OPO's reasonable control, including
but not limited to acts of God, war, riot, embargoes, acts of civil or military
authorities, fire, floods, accidents, strikes, or shortages of transportation,
facilities, fuel, energy, labor or materials.  In the event of any such delay,
OPO may defer the delivery date for a period equal to the time of such delay.

 
Article 7.  
REPORTING AND RECORDS

 
7.1  
Sales Report.  During the term of this Agreement, Newco shall provide to OPO a
periodic written report showing, for the period immediately preceding the
report, the sale of Products from the Newco Site, by US dollar volume and total
units sold, both in the aggregate and for such geographic areas and product or
other categories as OPO may designate from time to time. Such periodic reports
shall be delivered on a schedule reasonably agreed to by the parties, which
schedule will be not less frequently than monthly.

 
7.2  
Reports of Alleged Claims.  Newco shall notify OPO in writing within ten (10)
days of Newco learning of any claim or proceeding involving advertisement or
distribution of the Products by Newco, including claims asserting infringement
of any intellectual property rights by the Products.  Newco shall also report
promptly to OPO all claimed or suspected Product defects and any adverse events
experienced from end users from use of the Products and reported to Newco.

 
7.3  
Maintenance of Records.  Newco shall maintain for at least three (3) years its
records, contracts and accounts relating to distribution of the Products, and
shall permit examination thereof by authorized representatives of OPO during
normal business hours and with reasonable advance written notice from OPO.

 
 
Article 8. 
PACKAGING AND LABELING OF PRODUCTS

 
8.1  
Packaging and Labeling.  Each Product shall be delivered to Newco in a package
(the “Package”) containing the Product, and if applicable, a product insert that
complies with all Applicable Laws. In the event that Newco is required to repack
Products, put Products in a new package, or label Products, Newco will do so in
compliance with all Applicable Laws. In the event that OPO provides a Product
with an insert in the Product package, Newco will use all reasonable efforts to
ensure that any repacking or labeling of the Product includes the applicable
Product insert.

 
8.2  
Proprietary Notices.  Newco shall not remove, alter, cover or obfuscate any
logo, trademark notice, barcode or other proprietary rights notices placed or
embedded by OPO on or in any Package or any of the items contained therein.

 
Article 9.  
TRADEMARKS AND TRADE NAMES

 
9.1  
Rights of OPO.  Newco hereby recognizes that all right, title and interest in
and to the trademarks, trade names, and logos (the “Marks”) used in connection
with the marketing, sale and distribution of the Products are the exclusive
rights of Obagi, or entities affiliated with Obagi, including, without
limitation, those entities, if any, with which Obagi has licensing
arrangements.  Except as set forth herein, no right in or license to the Marks
is granted by or is to be inferred from any provision in this Agreement.  Newco
shall not take any action that

 



 
23610.2-698538
v14                                                               
 
 
9

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
jeopardizes Obagi’s rights in the Marks.  Newco shall not register, directly or
indirectly, any trademarks, trade names, corporate names or logos that are
identical or confusingly similar to the Marks or any translations
thereof.  Newco shall not, without the written consent of OPO, include or
incorporate OPO’s or Obagi’s name or any of the Products’ names (or any
variation thereof) in its website or e-mail address.
 
9.2  
Use by Newco.  OPO hereby grants to Newco and Newco hereby accepts from OPO a
nonexclusive, nontransferable, and royalty free right to use the Marks solely
for the purpose of promoting and marketing the Products for sale through the
Newco Site as set forth in this Agreement. Newco’s use of the Marks shall be
subject to OPO’s ongoing review and approval.  Newco has paid no consideration
for the use of the Marks and nothing contained in this Agreement shall give
Newco any interest in the Marks.  Newco agrees not to attach any additional
trademarks, logos or trade designations to any Product.  Newco further agrees
not to affix the Marks to any non-OPO product.

 
9.3  
After Termination or Expiration.  Upon expiration or any termination of this
Agreement, Newco shall immediately cease all display, advertising and use of the
Marks and shall not thereafter use, advertise or display any name, mark or logo
which is, or any part of which is, similar to or confusing with the Marks.

 
Article 10.  
TERM AND TERMINATION OF AGREEMENT

 
10.1  
Term.  Unless terminated earlier in accordance with the terms and conditions
hereof, this Agreement shall commence on the Effective Date and continue for an
initial term of seven (7) years (the “Term”). In the event OPO continues to
fulfill Newco orders following the Term without agreeing to a renewal term
pursuant to Article 10.2 Renewal, such orders shall only be fulfilled on an
order by order basis (but still subject to the terms of this Agreement) and OPO
may cancel the renewal of this Agreement at any time and for any reason upon 30
days written notice to Newco.  During this period of thirty (30) days, Newco
commits to transition the Newco Site business according to the reasonable
instructions provided by OPO.

 
10.2  
Renewal.  This Agreement may be renewed by mutual written agreement of the
parties.  Any renewal term shall be made only pursuant to a writing signed by
OPO and Newco.  Other than as revised pursuant to any such writing, the
remaining provisions of this Agreement shall continue in full force and effect.

 
10.3  
OPO’s Right to Terminate.  OPO may terminate this Agreement at any time prior to
the termination of the Term or thereafter in the event that:

 
a)  
Monetary Default.  Newco defaults in any payment due hereunder and such default
continues unremedied for a period of thirty (30) days following written notice
by OPO;

 
b)  
Other Default.  Newco fails to perform any other material obligation, warranty,
duty or responsibility or is in default with respect to any material term or
condition undertaken by Newco under this Agreement and such failure or default
continues unremedied for a period of thirty (30) days following written notice
by OPO;

 
c)  
Insolvency.  A receiver is appointed for Newco or its property; Newco makes an
assignment for the benefit of its creditors; any proceedings are commenced by,
for or against Newco under any bankruptcy, insolvency, debtor's relief or other
similar law; or Newco is liquidated, dissolved, or otherwise ceases conducting
business;

 
d)  
Legality.  Upon the enactment, enforcement or adoption of any laws, rules,
regulations or governmental policies or other changes in circumstances that
makes it illegal,

 



 
23610.2-698538
v14                                                               
 
 
10

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
impossible or impracticable to sell any Products through the Newco Site as
contemplated in this Agreement;
 
e)  
Termination of the Software License and Services Agreement. Upon termination by
either party of the License Agreement.

 
f)  
Termination due to Assignment to Obagi Competitor. During the Term of this
Agreement, Newco agrees that neither it nor any of its Affiliates (as defined in
the License Agreement) will: (i) use the Software (as defined in the License
Agreement) or any software with features and functionality substantially similar
to the Software for the benefit of any third party in connection with the sale
of skin care products; or (ii)  license, sell or otherwise transfer the Software
or any software with features and functionality substantially similar to the
Software to a third party, including transfers by operation of law, merger or
acquisition, unless the third party agrees that it will not use such software in
connection with the marketing or sale of skin care products. OPO may immediately
terminate this Agreement in the event Newco breaches this paragraph.

 
10.4  
Newco’s Right to Terminate.  Newco may terminate this Agreement at any time
prior to the termination of the Term or thereafter in the event that:

 
a)  
Monetary Default.  OPO defaults in any payment due hereunder and such default
continues unremedied for a period of thirty (30) days following written notice
by Newco;

 
b)  
Default.  OPO fails to perform any obligation, warranty, duty or responsibility
or is in default with respect to any material term or condition undertaken by
OPO under this Agreement and such failure or default continues unremedied for a
period of thirty (30) days following written notice to OPO;

 
c)  
Legality.  Upon the enactment, enforcement or adoption of any laws, rules,
regulations or governmental policies or other changes in circumstances that
makes it illegal, impossible or impracticable to sell the Products through the
Newco Site as contemplated in this Agreement; or

 
d)  
Insolvency.  A receiver is appointed for OPO or its property; OPO makes an
assignment for the benefit of its creditors; any proceedings are commenced by,
for or against OPO under any bankruptcy, insolvency, debtor's relief or other
similar law; or OPO is liquidated, dissolved, or otherwise ceases the
transaction of business.

 
10.5  
Effect of Termination.  Newco agrees that in the event of any termination of
this Agreement for any reason, all of Newco's rights to distribute and sell the
Products through the Newco Site shall cease as of the date of such termination.

 
a)  
Acceleration of Payment Obligations.  On the effective date of termination, (i)
the due date of all outstanding invoices for the Products shall automatically be
accelerated so they become due and payable on the effective date of termination,
even if longer terms had been provided previously; and (ii) the due date of all
outstanding amounts owed by OPO to Newco under Section 2.4 as of the date of
termination shall automatically be accelerated so they become due and payable on
the effective date of termination.  All orders or portions thereof remaining
unshipped as of the date of the termination shall be automatically cancelled.

 
b)  
Attorneys' Fees and Waiver.  In the event any claim is brought by either party
asserting that the termination of this Agreement by the other party was
wrongful, the prevailing party in such litigation shall be entitled to recover
all its costs, attorneys' fees and other expenses incurred in the litigation.
Except as specifically provided for herein, Newco hereby waives all payments or
rights it may have under any applicable federal or state law

 



 
23610.2-698538
v14                                                               
 
 
11

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
for compensation, payments or benefits to which Newco may be entitled, if any,
solely as a result of termination of this Agreement by OPO as set forth herein.
For the purposes of this Agreement, the “prevailing party” shall mean the party
that successfully brings or defends an action and, as a result, receives a
favorable judgment or final verdict after all rights of appeal have been
exhausted.
 
10.6  
Survival of Payment Obligations.  Each party’s obligations to pay the other all
amounts owed hereunder as of the date of termination or expiration of this
Agreement, as well as Articles 5, 7, 8, 9, 12, 13, 15 and 16, shall survive
termination or expiration of this Agreement. For clarity, in the event that OPO
owes Newco any amounts under Section 2.4 as of the date of termination or
expiration of this Agreement, such obligation of OPO shall survive termination
or expiration of this Agreement.

 
Article 11.  
RELATIONSHIP OF THE PARTIES

 
Newco's relationship with OPO during the term of this Agreement shall be that of
an independent con­tractor.  Newco and its employees, agents and representatives
shall under no circumstances be considered agents, partners, joint venturers or
representatives of OPO.  Newco shall not act or attempt to act, or represent
itself, directly or by implication, as agent, joint venturer, partner or
representative of OPO, or in any manner assume or attempt to assume or create
any obligation or liability of any kind, nature or sort, express or implied, on
behalf of or in the name of OPO.  The relationship created by this Agreement
does not constitute the granting of a franchise.
 
Article 12.  
INDEMNIFICATION

 
12.1  
Newco Indemnification.  In addition to its obligations under Articles 2.2(g)
hereof, Newco shall indemnify, defend and hold harmless OPO and its affiliates
and respective members, managers, directors, officers, employees and agents and
the successors and assigns of any of the foregoing (each a “OPO Indemnitee”)
from any and all claims, losses, costs, liabilities or expenses, including,
without limitation, attorneys’ fees and other expenses of litigation resulting
from a claim, suit or proceeding made or brought by a third party against a OPO
Indemnitee arising out of the gross negligence or willful misconduct of Newco or
its employees and agents, provided OPO gives Newco notice of the claim within
thirty (30) days of first learning of the claim. The foregoing indemnity shall
survive the expiration or termination of this Agreement.

 
12.2  
OPO Indemnification.  OPO shall indemnify, defend and hold harmless Newco and
its members, managers, directors, officers, employees and agents and the
successors and assigns of any of the foregoing (each a “Newco Indemnitee”) from
any and all claims, losses, costs, liabilities or expenses, including, without
limitation, attorneys’ fees and other expenses of litigation resulting from a
claim, suit or proceeding made or brought by a third party against a Newco
Indemnitee arising out of (a) any claims or action by third parties relating to
negligence, defects, or other allegations respecting the design, development,
formulation, manufacture, or intellectual property rights of Products
distributed by Newco (including, without limitation, product liability claims
and advertising claims), or (b) the gross negligence or willful misconduct of
OPO or its employees and agents; provided Newco gives OPO notice of the claim
within thirty (30) days of first learning of the claim.  The foregoing indemnity
shall survive the expiration of termination of this Agreement.

 
12.3  
Conditions of Indemnification.  The obligations under the foregoing indemnities
are subject to the condition that the party seeking indemnification give the
other:  (1) prompt written notice of any claim or action  for which indemnity is
sought; (2) complete control of the defense and

 


 
23610.2-698538
v14                                                               
 
 
12

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
settlement thereof by the indemnifying party; and (3) cooperation of the other
party in such defense.
 
Article  13.  
WARRANTIES

 
13.1  
Limited Warranty.  OPO MAKES NO WARRANTIES OR REPRESENTATIONS AS TO PERFORMANCE
OF THE PRODUCTS TO NEWCO OR TO ANY OTHER PERSON, EXCEPT AS SET FORTH IN OPO’S
LIMITED WARRANTY ACCOMPANYING DELIVERY OF THE PRODUCTS ("LIMITED
WARRANTY").  OPO RESERVES THE RIGHT TO CHANGE THE WARRANTY SET FORTH IN SUCH
LIMITED WARRANTY, OR OTHERWISE, AT ANY TIME, WITHOUT FURTHER NOTICE AND WITHOUT
LIABILITY TO NEWCO OR TO ANY OTHER PERSON.

 
13.2  
Limitation of Warranties.  NEWCO SHALL MAKE NO WARRANTY, GUARANTEE OR
REPRESENTATION, WHETHER WRITTEN OR ORAL, ON OPO’S BEHALF.  OPO UNDERTAKES NO
RESPONSIBILITY FOR THE QUALITY OF THE GOODS EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT.  OPO ASSUMES NO RESPONSIBILITY THAT THE GOODS WILL BE FIT FOR ANY
PARTICULAR PURPOSE FOR WHICH NEWCO MAY BE BUYING THE GOODS, EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT.

 
13.3  
Limitation of Liability.  EXCEPT FOR CLAIMS UNDER ARTICLE 15, IN NO EVENT WILL
EITHER PARTY HAVE ANY LIABILITY TO THE OTHER FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT OR SPECIAL DAMAGES (INCLUDING LOSS OF PROFITS) ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR THE USE OR PERFORMANCE OF ANY PRODUCTS, EVEN
IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER FOR ANY CLAIMS HEREUNDER IN AN AGGREGATE AMOUNT EXCEEDING
THE AMOUNT PAID BY NEWCO TO OPO DURING THE THREE-MONTH PERIOD IMMEDIATELY
PRECEDING THE DATE THE INITIAL CLAIM AROSE; PROVIDED; HOWEVER, THAT (i)
SUCH  LIMITATION SHALL NOT APPLY TO CLIAMS MADE BY NEWCO UNDER ARTICLES 12.2,
AND 15  (ii) SUCH  LIMITATION SHALL NOT APPLY TO CLAIMS MADE BY OPO UNDER
ARTICLES 10.3(f), 12.1, 15 AND UNDER ARTICLE 5 FOR PRODUCTS PURCHASED BY NEWCO.
THESE LIMITATIONS APPLY REGARDLESS OF WHETHER SUCH CLAIM IS BASED ON TORT,
CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR ANY OTHER THEORY.

 
Article  14.  
EXECUTION OF AGREEMENT AND CONTROLLING LAW

 
This Agreement shall become effective only after it has been signed by Newco and
OPO.  It shall be governed by and construed in accordance with the laws of the
State of Delaware, United States, without giving effect to the conflicts of law
provisions thereof.  In the event that any of the provisions of this Agreement
shall be held by a court or other tribunal of competent jurisdiction to be
unenforce­able, the remaining portions of this Agreement shall remain in full
force and effect.
 
Article  15.  
CONFIDENTIALITY

 
The parties acknowledge that in the course of performing their respective
obligations hereunder, they may review information which is confidential and
proprietary (“Confidential Information”).  Such Confidential Information may
include, without limitation, trade secrets, processes, inventions, prices,
procedures, know-how, and other non-public, proprietary information.  The
Confidential Information also includes,
 



 
23610.2-698538
v14                                                               
 
 
13

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 

 
 without limitation, all information related to OPO Product transactions
generated from the Newco Site, including data related to the applicable end
users, which is obtained through the Newco Site (“Transaction Data”).  All
Transaction Data shall be treated as Confidential Information and trade secrets
of OPO. Newco will ensure that the collection, storage, transfer, sharing and
use of all Transaction Data complies with HIPAA as well as all applicable
federal, state and local laws.  The Transaction Data will be given unique
identifying characteristics so that it shall be effectively defined, managed and
analyzed separate and distinct from all other non-OPO transaction data that is
generated by Newco.  To the extent not expressly prohibited by HIPAA, Newco will
share all Transaction Data with OPO. Newco will not share this Transaction Data
with any third party.  The parties agree that they shall obtain no rights to
such Confidential Information, that they shall not use such Confidential
Information except in perfor­mance of this Agreement and that they shall not
disclose such Confidential Information to third parties.  Without limiting the
generality of the foregoing, upon termination of this Agreement, the parties
shall return all Confidential Information in their possession to the other side
at their own cost and expense. Use of the Confidential Information contrary to
the terms of this Agreement may cause irreparable harm for which damages at law
may not be an adequate remedy. The provisions of this Agreement prohibiting
disclosure or distribution of the Confidential Information or use contrary to
the provisions hereof may be specifically enforced by a court of competent
jurisdiction in addition to any and all other remedies available at law or in
equity.  Notwithstanding the foregoing, “Confidential Information” shall not
include any information that the receiving party can document (a) is or becomes
(through no improper action or inaction by the receiving party or any
representative or affiliate of the receiving party generally available to the
public, (b) was in the receiving party’s possession or known by it prior to
receipt from the disclosing party, (c) was rightfully disclosed to the receiving
party by a third party who had a lawful right to make such disclosure, or (d)
was independently developed by the receiving party’s representatives who have
had no access to the Confidential Information of the disclosing party.
 
The parties acknowledge and agree that the Confidential Disclosure Agreement,
dated March 4, 2011 (the “CDA”), by and between the parties is in effect and
outstanding and governs the exchange of Confidential Information (as defined in
the CDA) between the parties. Furthermore, the parties agree that all
Confidential Information exchanged under the CDA may be used by a receiving
party to perform its obligations under this Agreement, and in the event of any
conflict between the terms of this Agreement and the terms of the CDA with
respect to the exchange, use and disclosure of Confidential Information, the
terms of the CDA control. The parties hereby agree that Sections 3, 4, 5, 7, 8,
9, 10, 11, 13 and 15 of the CDA shall survive for a period of five (5) years
following termination or expiration of this Agreement. The parties hereby agree
that the Mutual Non-Disclosure Agreement, dated May 5, 2011, by and between the
parties is hereby terminated and of no further force or effect.
 
Article 16. 
MISCELLANEOUS

 
16.1  
Paragraph Headings and Plurals. The paragraph headings contained herein are for
reference only and shall not be considered as substantive parts of this
Agreement.  The use of the singular or plural form shall include the other form
and the use of the masculine, feminine or neuter gender shall include the other
genders.

 
16.2  
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof, and any and all written or oral
agreements previously existing between the parties are expressly
cancelled.  Newco acknowledges that it is not entering into this Agreement on
the basis of any repre­sentations not expressly contained herein.  Any
modifications of this Agreement must be in writing and signed by both parties
hereto.  Notwithstanding the foregoing, the items described in Exhibit A, at the
time the Agreement is executed may be modified from time to time in OPO’s sole
discretion and upon thirty (30) days prior written notice to Newco.  Any terms
in a modified Exhibit A, that conflict with this Agreement shall control.

 



 
23610.2-698538
v14                                                               
 
 
14

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 
 
16.3  
Assignment.  Neither party may assign this Agreement or any right or interest
under this Agreement without the prior written consent of the other party;
provided, however, and subject to Article 10.3(f), that either party may assign
this Agreement in connection with a merger, acquisition, change of control, or
sale of all or substantially all its assets without the prior written consent of
the other party; provided that the assignee agrees in writing to be bound by all
the obligations or the assignor hereunder. Each party will provide to the other
not less than sixty (60) days prior written notice of the party’s intent to
assign this Agreement pursuant to this Article 16.3. The provisions hereof shall
be binding upon and inure to the benefit of the parties, their success­ors and
permitted assigns.

 
16.4  
Notices.  All notices and demands hereunder shall be in writing and shall be
served by personal service, or overnight delivery or courier service at the
address of the receiving party set forth below in this Agreement (or at such
different address as may be designated by such party by written notice to the
other party).  All notices or demands shall be deemed complete upon receipt.

 
16.5  
Waiver and Severability.  The waiver of any one default or breach of a provision
of this Agreement shall not waive subsequent defaults or breaches of this
Agreement. The provisions of this Agreement shall be deemed severable. If any
provision of this Agreement shall be held unenforceable by any court of
competent jurisdiction, it shall be severed from this Agreement and the
remaining provisions shall remain in full force and effect. Each party shall
bear its own costs and expenses in connection with the drafting, negotiation and
execution of this Agreement. Except as specifically set forth herein, each party
will be fully responsible for all cost and expenses incurred by it in performing
its obligations hereunder.

 
16.6  
Forum Selection Clause and Attorney Fees.  Any dispute arising out of this
agreement shall be tried in the State or Federal Courts located in Los Angeles,
California.  The parties hereby stipulate to the exclusive jurisdiction of said
Courts.  The prevailing party shall pay the costs of the costs and expenses of
the prevailing party, including its attorneys’ fees.

 
16.7  
Counterparts.  This Agreement may be executed in counterparts, all of which
together shall constitute one and the same instrument.

 
 


 
 


 
 
[The remainder of this page is intentionally left blank.]
 
 


 



 
23610.2-698538
v14                                                               
 
 
15

--------------------------------------------------------------------------------

 


 
THE CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT
REQUEST IN ACCORDANCE WITH RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED. REDACTED PORTIONS OF THIS EXHIBIT ARE INDICATED BY AN [##]
 

 


 
 


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
specified below.
 
 

 OPO, Inc.      BELLA BRANDS, LLC  
By: /s/ Albert F. Hummel
   
By: /s/ Peter Ax
 
(Authorized Signature)
    (Authorized Signature)  
Name
   
Name 
 
Title 
   
Title
  Date:     Date:        



 

 Address for Notices:       Address for Notices  
OPO, Inc. 
   
Bella Brands, LLC
 
3760 Kilroy Airport Way
   
7702 East Doubletree Ranch Road, Suite 150
 
Suite 500    
   
Scottsdale, AZ 85258
  Long Beach, CA 90806     Attn: President   Attn: CEO         Copy to: General
Counsel        

 



 
23610.2-698538
v14                                                               
 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit A
 
This Exhibit A to the Agreement contains a list or description of the OPO
products Newco is authorized to distribute (the “Products”). Prices at which
Newco may purchase the Product will be provided upon request.
 
The list of items below in this Exhibit A is provided at the time the Agreement
is executed, and the list may be modified from time to time in OPO’s sole
discretion and upon written notice to Newco
 
Obagi  Nu-Derm
Gentle Cleanser
Foaming Gel
Toner
Skin Balancing Toner
Clear
Exfoderm
Exfoderm Forte
Blender
Sunfader
Healthy Skin Pro. SPF 35
Sun Shield SPF 50
Physical UV SPF 32
Tolereen
Action
Eye Cream
Starter Set (N/O)
Starter Set (N/D)
Travel Set (N/O)
Travel Set (N/D)
Blue Peel
Blue Peel Radiance & Peel Prep Solution
Blue Peel Cleanser
Blue Peel Essential Kit
Obagi ELASTIderm/Decolletage
ELASTIderm Eye Cream
ELASTIderm Eye Gel
Decolletage System
ELASTILash Eyelash Solution
Obagi CLENZIderm MD
Daily Care Foaming Cleanser
Pore Therapy
CLENZIderm Starter Normal to Dry
Daily Care Cream Cleanser
Therapeutic Lotion
Therapeutic Moisturizer
Obagi Professional C
Professional C Serum 5%
Professional C Serum 10%
Professional C Serum 15%





 
23610.2-698538 v14
 
 
 

--------------------------------------------------------------------------------

 

Professional C Serum 20%
Obagi-C Fx System
C CLEANSING GEL
C-BALANCING TONER (N/O)
C-CLARIFYING SERUM (N/O)
C-CLARIFYING SERUM (N/D)
C-EXFOLIATING DAY LOTION
C-THERAPY NIGHT CREAM
C-SUNGUARD SPF 30
CRX Starter Set
Obagi Rosaclear System
Gentle Cleanser
Hydrating Complexion Corrector
Skin Balancing Sun Protection Spf 30
 

 


 



 
23610.2-698538 v7
 
 
2

--------------------------------------------------------------------------------

 

 
Exhibit B
 
 


 
Return Policy for Nonprescription Products


The parties will work together in good faith to implement a reasonable return
policy that is agreed to by both parties.
 


 
 


 
 


 
23610.2-698538 v14

--------------------------------------------------------------------------------
